[Cite as State v. Hodges, 2022-Ohio-3535.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 2022 CA 00012
JASON HODGES

        Defendant-Appellee                        OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case Nos. 21 TRC 08418 and 21
                                               CRB 01296


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        September 30, 2022



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

J. MICHAEL KING                                ROBERT E. CALESARIC
ASSISTANT LAW DIRECTOR                         35 South Park Place
40 West Main Street, Fourth Floor              Suite 150
Newark, Ohio 43055                             Newark, Ohio 43055
Licking County, Case No. 2022 CA 00012                                                     2


Wise, John, J.

         {¶1}   Appellant, Jason Hodges, appeals the judgment of the Licking County Court

of Common Pleas denying the motion to suppress evidence. Appellee is the State of Ohio.

The relevant facts leading to this appeal are as follows.

                            STATEMENT OF THE FACTS AND CASE

         {¶2}   On September 11, 2021, Appellant was arrested and charged with OVI in

violation of R.C. §4511.19(A)(1)(a) and (d).

         {¶3}   On September 30, 2021, Appellant filed a Motion to Suppress.

         {¶4}   On November 18, 2021, the trial court held a hearing on the Motion to

Suppress.

         {¶5}   First, Trooper Maust testified he observed Appellant driving a vehicle going

fifty-eight miles per hour in an area with a posted speed limit of forty-five miles per hour.

Trooper Maust admitted he did not observe any signs of impaired driving before initiating

the traffic stop.

         {¶6}   During the stop, Trooper Maust noticed Appellant had blood-shot eyes, and

there was a strong odor of alcohol coming from Appellant’s breath. When speaking with

the driver, the driver indicated to Trooper Maust that he had consumed six beers earlier

in the day. Trooper Maust also noted there were three other passengers in the car, one

being an eleven-year-old girl. An open package of beer in a cooler was in the backseat.

         {¶7}   Trooper Maust then had Appellant exit the vehicle to perform field sobriety

tests.

         {¶8}   The trial court overruled Appellant’s motion to suppress finding the vehicle

stop was proper and Trooper Maust did not impermissibly extend the stop.
Licking County, Case No. 2022 CA 00012                                                    3


       {¶9}    Appellant subsequently pled no contest to OVI.

                                   ASSIGNMENT OF ERROR

       {¶10} Appellant filed a timely notice of appeal. He herein raises the following

Assignment of Error:

       {¶11} “I. THE TRIAL COURT ERRED IN NOT GRANTING DEFENDANT’S

MOTION TO SUPPRESS BECAUSE THE TROOPER DID NOT HAVE REASONABLE

ARTICULABLE SUSPICION TO EXTEND THE DETENTION TO PERFORM FIELD

SOBRIETY TESTS.”

                                                I.

       {¶12} In Appellant’s sole Assignment of Error, Appellant argues the trial court

erred in finding that Trooper Maust impermissibly extended the stop by performing field

sobriety tests without reasonable articulable suspicion that Appellant was driving under

the influence of alcohol. We disagree.

       {¶13} The Fourth Amendment to the United States Constitution and Section 14,

Article I, Ohio Constitution, prohibit the government from conducting unreasonable

searches and seizures of persons or their property. See Terry v. Ohio (1968), 392 U.S.

1, 88 S.Ct. 1868, 20 L.Ed.2d 889; State v. Andrews (1991), 57 Ohio St.3d 86, 87, 565

N.E.2d 1271.

       {¶14} Appellate review of a motion to suppress is a mixed question of law and

fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶8. During

a suppression hearing, the trial court assumes the role of trier of fact and, as such, is in

the best position to resolve questions of fact and to evaluate witness credibility. State v.

Brooks, 75 Ohio St.3d 148, 154, 1996-Ohio-134, 661 N.E.2d 1030. A reviewing court is
Licking County, Case No. 2022 CA 00012                                                        4


bound to accept the trial court’s findings of fact if they are supported by competent,

credible evidence. State v. Medcalf, 111 Ohio App.3d 142,145, 675 N.E.2d 1268 (4th

Dist.1996). Accepting these facts as true, the appellate court must independently

determine as a matter of law, without deference to the trial court’s conclusions, whether

the trial court’s decision meets the applicable legal standard. State v. Williams, 86 Ohio

App.3d 37, 41, 619 N.E.2d 1141 (4th Dist.1993), overruled on other grounds, State v.

Gunther, 4th Dist. Pickaway No. 04CA25, 2005-Ohio-3492, ¶16.

       {¶15} Three methods exist to challenge a trial court’s ruling on a motion to

suppress. First, appellant may challenge the trial court’s findings of facts. State v.

Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). Second, appellant may argue the

trial court failed to apply the appropriate test or correct law to the findings of fact. In that

case, the appellate court can reverse the trial court for committing an error of law. Williams

at 41. Third, appellant may argue the trial court incorrectly decided the ultimate issue

raised in the motion to suppress. When addressing the third type of challenge, an

appellate court must independently determine, without deference to the trial court’s

conclusion, whether the facts meet the appropriate legal standard in the given case

(Citation omitted). State v. Curry, 95 Ohio App.3d 93, 96, 641 N.E.2d 1172 (8th Dist.1994).

              When a police officer’s objective justification to continue detention of

       a person stopped for a traffic violation for the purpose of searching the

       person’s vehicle is not related to the purpose of the original stop, and when

       that continued detention is not based on any articulable facts giving rise to

       a suspicion of some illegal activity justifying an extension of the detention,
Licking County, Case No. 2022 CA 00012                                                      5


       the continued detention to conduct a search constitutes an illegal seizure.

       State v. Robinette, 80 Ohio St.3d 234, 240, 685 N.E.2d 762, 767 (1997).

       {¶16} A police officer may perform field sobriety tests after the officer stopped the

vehicle for a minor traffic offense, when “the request is separately justified by a reasonable

suspicion based upon articulable facts that the motorist is intoxicated.” Parma Hts. v.

Dedejczyk, 8th Dist. Cuyahoga No. 97664, 2012-Ohio-3458, ¶29, citing State v. Evans,

127 Ohio App.3d 56, 62, 711 N.E.2d 761 (11 th Dist. 1998). When evaluating the

reasonableness for the field sobriety tests, a reviewing court considers “the totality of the

circumstances, viewed through the eyes of a reasonable and prudent police officer on the

scene who must react to events as they unfold.” Dedejczyk at ¶29, citing State v. Dye,

11th Dist. Portage No. 2001-P-0140, 2002-Ohio-7158, ¶18.

       {¶17} In Evans, the Eleventh District Court of Appeals enumerated a

nonexhaustive list of factors that courts may consider in evaluating whether an officer had

reasonable suspicion to administer field sobriety tests under the totality of circumstances:

            (1)        The time of day of the stop (Friday or Saturday night as

        opposed to, e.g., Tuesday morning);

            (2)        The location of the stop (whether near establishments selling

        alcohol);

            (3)        Any indicia of erratic driving before the stop that may indicate

        a lack of coordination (speeding, weaving, unusual braking, etc.);

            (4)        Whether there is a cognizable report that the driver may be

        intoxicated;
Licking County, Case No. 2022 CA 00012                                                    6


             (5)     The condition of the suspect’s eyes (bloodshot, glassy,

       glazed, etc.);

             (6)     Impairments of the suspect’s ability to speak (slurred speech,

       overly deliberate speech, etc.);

             (7)     The odor of alcohol coming from the interior of the car, or,

       more significantly, on the suspect’s person or breath;

             (8)     The intensity of that odor, as described by the officer (“very

       strong,” “strong,” “moderate,” “slight,” etc.);

             (9)     The suspect’s demeanor (belligerent, uncooperative, etc.);

             (10)    Any actions by the suspect after the stop that might indicate a

       lack of coordination (dropping keys, falling over, fumbling for a wallet, etc.);

       and

             (11)    The suspect’s admission of alcohol consumption, the number

       of drinks had, and the amount of time in which they were consumed, if

       given.

             Evans at 63, 711 N.E.761, fn. 2. “All of these factors, together with the

       officer’s previous experience in dealing with drunken drivers, may be taken

       into account by a reviewing court in determining whether the officer acted

       reasonably.” Id.

      {¶18} In the case sub judice, the traffic stop occurred at 11:44 p.m. on a Saturday

night. Upon approaching the vehicle and speaking with Appellant, Trooper Maust notice

Appellant had glassy, bloodshot eyes, and a strong odor of alcohol on his breath.

Appellant admitted to drinking six beers earlier in the day. Viewing the totality of the
Licking County, Case No. 2022 CA 00012                                                 7


circumstances through the eyes of a reasonable and prudent police officer, the trooper

had a reasonable suspicion that Appellant was driving while intoxicated and was justified

in conducting field sobriety tests.

       {¶19} Accordingly, Appellant’s sole assignment of error is overruled.

       {¶20} For the foregoing reasons, the judgments of the Court of Common Pleas of

Licking County, Ohio, are hereby affirmed.


By: Wise, John, J.

Wise, Earle, P. J., and

Baldwin, J., concur.


JWW/br 0929